Certified Question of State Law, No. 193CV484. This cause is pending before the court on the certification of a state law question by the United States District Court of Ohio, Northern District, Eastern Division. Upon consideration of respondent’s motion for leave to file an additional authority,
IT IS ORDERED by the court that the motion be, and hereby is, granted, to the extent that respondent may file a citation to the additional authority and, if the authority is not published, shall attach a copy of the authority, no later than July 3,1997.